DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In response to Examiner’s communication on 12/11/2020, Applicant, on 03/11/2021, amended claims. Claims 21-25 have been added, claims 1-11, 13-15, and 18-20 are pending in this application and have been rejected below. Claims 9-13 and 16-17 have been cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.
  
Response to Amendment
Applicant’s amendments are received and acknowledged.
The amendments and cancellation of claims render the 112 rejections moot and are therefore withdrawn.





Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant contends that the amended limitations of continually updating a model, a load balancer on a cloud platform, a forecast data store, query service, and a disaggregation service do not merely describe applying the abstract idea using a computer in Step 2A, Prong Two. Stating the load balancer provides the benefit of directing a requests to process each quickly, while the aggregated forecast save space and allow for accurate forecast at various levels.
The Examiner respectfully disagrees. Continually updating a model is a concept capable of being performed in the human mind and is included as part of the abstract idea. The use of a load balancer on a cloud platform does not integrate the judicial exception into a practical application; rather, these elements, recited at a high level of generality, serve merely to generally link the use of the judicial exception to a technological environment (see MPEP 2106.05(h)). Aggregating forecast provides an improvement to the abstract idea itself and do not constitute an improvement to the technology as a whole. Examination of the claims as a whole and in terms of each claim’s limitations reveals that the claims are not directed to improving computer performance and do not recite any such benefit. The claims are directed to disaggregating aggregated demand forecasts—not the performance of a computer. (See MPEP 2106.05(a)(II)(i); A commonplace business method or mathematical algorithm being applied on a general purpose computer, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).


The Examiner respectfully disagrees. Disaggregating forecast is part of the abstract idea itself and is a process capable of being performed in the human mind (i.e. pen and paper) and is being applied to a general purpose computer (See MPEP 2106.05(f)) and serve merely to generally link the use of the judicial exception to a technological environment (see MPEP 2106.05(h)) with respect to the additional elements of cloud computing, load balancer, API, and data store. The Examiner further notes that receiving a request is the only additional element equated to well-understood, routine, or conventional activities.
Independent claims 7 and 14 are rejected similarly.
The 101 Rejections for all independent claims are maintained as well the rejections for the dependent claims.
Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive.
The Applicant contends that Deshpande nor Mulukutla do not teach the models being continuously updated.
The Examiner respectfully disagrees and points to Deshpande, [0094]; (By tying past severe weather information, school calendar, and customer X's purchase history, the system 200 notices an increase in grocery purchases a day before impending snow storms. Based on this observation, the system 200 model creation module 224 automatically builds a forecasting model 
The Applicant further contends the Mulukutla does not teach a demand forecast being broken down based on a relative sales efficiency and states Mulukutla does not describe how the demand is broken down relative to other locations. 
The Examiner respectfully disagrees. Mulukutla describes using the POS data to calculate splits, but further describes using ratios to determine how far each store deviates from the trend (i.e. sales relative to other locations) and updating the forecast with a factor to create more accurate projections (i.e. relative sales efficiency).  (See Mulukutla, [0066]; As used herein, "wide-spread trend detection period" refers to the duration of a wide-spread trend within a period. The wide-spread trend period begins at the start of the wide-spread trend and continues to the end of the wide-spread trend or the current time if the trend has not ended. Wide-Spread Trends, [0067] According to at least one embodiment, deviations are weighted, EXAMPLE 1; [0068] Assume that there are: (a) 100 stores within a distribution center (DC) or cluster; [0069] (b) there are 50 alerts with a positive deviation from 22 distinct stores within the distribution center (DC) or cluster and that out of these 50 alerts, 10 are severe alerts and 40 are minor alerts (where severity is determined by the amount of sales deviation from forecast, in other words 10 occurrences are real big deviations and 40 are small deviations relatively); (c) there are 30 alerts with a negative deviation from 10 distinct stores within the distribution center (DC) or cluster; (d) WSTrendConfirmationRatio is equal to 0.22; and (e) SignalNoiseRatio is equal to 2, [0070] This is a wide spread trend. [0071] However, when the smoothing index is computed to update the forecast instead of purely taking the cumulative sales / cumulative forecasts across all stores, there is a grouping by severity. In other words, the stores that are part of the 10 severe alerts 
The Applicant contends that Hsieh does not teach sales efficiency based on SIF.
The Examiner notes the argument is moot as Mulukutla is now relied upon to teach the amended limitation.
The 103 Rejections are updated and maintained as seen below.












Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	 Claims 1-8, 14-15, and 18-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Regarding Claim 1:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1 is directed to an article of manufacture which is a statutory category.
Step 2A, Prong One – Claim 1 recites a series of steps for forecasting demand in a given time period and location:
A… forecasting demand for one or more items in a given time period and location, the…comprising: 
an enterprise… configured to generate aggregate demand forecasts for all sales of each of a plurality of items within a first time period at all locations within a retail enterprise over a first period of time, wherein the aggregate demand forecasts are generated using forecasting models that are continually updated based on sales data that is continually; 
a forecast… configured to store the aggregate demand forecasts; 
a…comprising an…and a… and executable thereon, the.. causing the…, when executed, to: 
… the request comprising at least a selection of an item and a selection of one or more of:  a subset of one or more locations selected from all locations within the retail enterprise,
a second time period that is smaller than the first time period, and 
request and receive retrieve…an aggregate demand forecast for the selected item, the aggregate demand forecast reflecting all sales of the item at all locations within the retail enterprise within the first time period compute a broken down demand forecast from the aggregate demand forecast for the item based on instantaneous sales intensities of the one or more locations over the second time period, and 
determine a relative sales efficiency for each of the locations within the retail
enterprise over the first time period for the selected item:
compute a broken down demand forecast from the aggregate demand forecast for the item at the subset of one or more locations over the second time period based on instantaneous sales intensities the relative sales efficiencies of the subset of one or more locations over the second time period, and
output the broken down demand forecast to the client. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. Claim 1 utilizes the system of at least a system, forecasting engine, data store, disaggregation service, load balancer on a cloud platform, query service, server, computing system, API, receiving request, and outputting a forecast. The additional elements (e.g. forecasting engine, data store, disaggregation service, query service, server, computing system, 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements a system, forecasting engine, data store, disaggregation service, server, computing system, and outputting a forecast are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). The load balancer and API do not amount to significantly more than the judicial exception, rather, these elements, recited at a high level of generality, serve merely to generally link the use  The additional element of receiving a request is receiving and transmitting data over a network. This activity has been recognized by the courts as well-understood, routine, and conventional activities in particular fields. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) (See MPEP 2106.05(d)).   The specification further supports the “Apply it” analysis in at least:
[0028]		… In the embodiment shown, the computing system 106 includes at least one central processing unit ("CPU") 202, a system memory 208, and a system bus 222 that couples the system memory 208 to the CPU 202. The system memory 208 includes a random access memory ("RAM") 210 and a read-only memory ("ROM") 212. A basic input/output system that contains the basic routines that help to transfer information between elements within the computing system 106, such as during startup, is stored in the ROM 212. The computing system 106 further includes a mass storage device 214. The mass storage device 214 is able to store software instructions and data.
[0031]		… The computing system 200 also includes an input/output controller 206 for receiving and processing input from a number of other devices, including a touch user interface display screen, or another type of input device. Similarly, the input/output controller 206 may provide output to a touch user interface display screen or other type of output device.
[0054] 		The common data preparation engine 302 includes a memory 502 in communication with a processor 504. The memory 502 includes software applications including a data preparation application 512. The memory also includes data stores or databases including a standard data store 514.
Claim 2, the claim further narrows the abstract idea by calculating and determining metrics used by the system.
Regarding Claim 3, the claim further narrows the abstract idea by specifying the criteria for the demand forecast.
Regarding Claims 4 and 5, the claim further narrows the abstract idea by specifying criteria for a request.
Regarding Claim 6, the claim recites the additional element of a CDF service.  This element is “Apply it” on a computer in Steps 2A/2B. The claim also further narrows the abstract idea by specifying the forecast distribution be calculated from an aggregate demand.
Regarding Claim 7:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim is directed to a method which is a statutory category.
Step 2A, Prong One – Claim 7 recites a series of steps for disaggregating an aggregate demand forecast:
… processing a client request for a demand forecast; 
the aggregate demand forecast predicting total sales of the at least one item within a second time period at all locations within a retail chain, wherein the second time period is longer than the first time period, and wherein the aggregate demand forecast is generated using forecasting models that are continually updated based on sales data that is calculating a forecasted ensemble mean of the aggregate demand forecast;
computing.., a disaggregated demand forecast from the aggregate demand forecast for the item at the one or more locations and the first time period specified in the client request by:
determining an ensemble variance of the aggregate demand forecast;
determining a sales count distribution for all locations within the retail enterprise for the item;
estimating a sales intensities per store intensity function based on the ensemble mean and ensemble variance sales count distribution, the sales intensity function providing a distribution of expected values or average sales per unit time among all locations within the retail enterprise for the item;
determining a relative sales efficiency of one or more locations corresponding to the request compared to all locations within the retail chain for the at least one item based on the sales intensity function;
based on the relative sales efficiency, ensemble mean, and ensemble variance. determining instantaneous sales intensities of the broken down demand forecast for the one or more locations over the first time period for the item; and outputting the disaggregated demand forecast to the client. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. Claim 7 utilizes the system of at least a system, forecasting engine, data store, disaggregation service, load balancer on a cloud platform, query service, server, computing system, API, receiving request, and outputting a forecast. The additional elements (e.g. forecasting engine, data store, disaggregation service, query service, server, computing system, receiving request, and outputting a forecast) are performing the steps would be no more than 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements a system, forecasting engine, data store, disaggregation service, server, computing system, and outputting a forecast are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). The load balancer and API do not amount to significantly more than the judicial exception, rather, these elements, recited at a high level of generality, serve merely to generally link the use of the judicial exception to a technological environment (see MPEP 2106.05(h)).   The additional  receiving a request is receiving and transmitting data over a network. This activity has been recognized by the courts as well-understood, routine, and conventional activities in particular fields. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) (See MPEP 2106.05(d)).   The specification further supports the “Apply it” analysis in at least:
Regarding Claim 8, the claim further narrows the abstract idea by specifying constraints of the request.
Regarding Claim 14:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim is directed to an article of manufacture which is a statutory category.
Step 2A, Prong One – Claim 14 recites a series of steps for generating a demand forecast:
… processing a client request for a demand forecast; 
the aggregate demand forecast predicting total sales of the at least one item within a second time period at all locations within a retail chain, wherein the second time period is longer than the first time period, and wherein the aggregate demand forecast is generated using forecasting models that are continually updated based on sales data that is calculating a forecasted ensemble mean of the aggregate demand forecast;
determining.., a disaggregated demand forecast from the aggregate demand forecast for the item at the one or more locations and the first time period specified in the client request by:
computing a broken down demand forecast from the aggregate demand forecast for the item at the subject of one or more locations over the second time period based on the relative sales efficiency of the selected location
;determining instantaneous sales intensities of the one or more locations over the selected time period;
generating a demand forecast distribution based on the relative sales efficiencies; and outputting a disaggregated demand forecast distribution to the client, the disaggregated demand forecast providing a prediction of sales of the one or more items for the selected time period and selected location.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. Claim 14 utilizes the system of at least a system, forecasting engine, data store, disaggregation service, load balancer on a cloud platform, server, computing system, API, receiving request, and outputting a forecast. The additional elements (e.g. forecasting engine, data store, disaggregation service, query service, server, computing system, receiving request, and outputting a forecast) are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). The load balancer and API do not integrate the judicial exception into a practical application; rather, these elements, recited at a high level of generality, serve merely to generally link the use of the judicial exception to a technological environment (see MPEP 2106.05(h)).  Accordingly, the additional elements would not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements a system, forecasting engine, data store, disaggregation service, server, computing system, and outputting a forecast are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). The load balancer and API do not amount to significantly more than the judicial exception, rather, these elements, recited at a high level of generality, serve merely to generally link the use of the judicial exception to a technological environment (see MPEP 2106.05(h)).   The additional element of receiving a request is receiving and transmitting data over a network. This activity has been recognized by the courts as well-understood, routine, and conventional activities in particular fields. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) (See MPEP 2106.05(d)).   The specification further supports the “Apply it” analysis in at least:
Claim 15, the claim further narrows the abstract idea by specifying how the relative sales efficiency is determined.
Regarding Claim 18, the claim further narrows the abstract idea by specifying the equation from which the ensemble forecast is generated.
Regarding Claim 19, the claim recites the additional elements of an API, client request, and outputting a forecast. These elements are rejected similarly to those elements of Claim 1 above. 
Regarding Claim 20, the claim further narrows the abstract idea by specifying the request is associated with a single day.
Regarding Claim 21 and 24, the claim further narrows the abstract idea by specifying the models are weighted and combined.
Regarding Claim 22 and 23, the claim further narrows the abstract idea by specifying the forecasts are based on a relative sales efficiency.
Regarding Claim 25, the claim further narrows the abstract idea by specifying the models are weighted based on an affine function.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	Claims 1, 3-5, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US 20150134413 A1) in view of Mulukutla (US 20110238461 A1).
Regarding Claim 1, Deshpande teaches a system for forecasting demand for one or more items in a given time period and location, the system comprising:  (See Deshpande, [Fig. 1]; see entire figure but specifically make note of element F4 “Combine a plurality of models into a single forecasting model for a product or product category, location, and a time window.”).
an enterprise forecasting engine configured to generate aggregate demand forecasts for each of a plurality of items sold within a retail enterprise over a first period of time,; (See Deshpande, [Fig. 1]; see entire figure but specifically make note of element F4 “Combine a plurality of models into a single forecasting model for a product or product category, location, and a time window” and further see Deshpande, [0008]; it is an exemplary feature of the present invention to provide a method and system for creating customer-level demand forecasts for predetermined time periods).
wherein the aggregate demand forecasts are generated using forecasting models that are continually updated based on sales data that is continually received at the system; (See Deshpande, [0094]; By tying past severe weather information, school calendar, and customer X's purchase history, the system 200 notices an increase in grocery purchases a day before impending snow storms. Based on this observation, the system 200 model creation module 224 automatically builds a forecasting model at customer X's level to include these features for specific products). The Examiner notes the system automatically creates new models (i.e. updating) based on observations including sales data.
(See Mulukutla, [0049]; Certain parameters may be specified at several levels bottom up or middle out or top down. For example, parameters may be specified for each item-store which take precedence over another specification that may happen at a item-DC. Typically, fine grained level parameters override higher level overrides.
a forecast data store configured to store the aggregate demand forecasts; (See Deshpande, [0049]; In step F4, the plurality of retained forecasting models can be combined into a single model for the product or the product category, the location, and the time window and is stored for future uses).
a server comprising an API and a [disaggregation service] stored in memory and executable thereon, the API causing the computing system, when executed, to:  (See Deshpande, [0107]; The API Management modules 414 provide control management functions for the analytic engine 412 as well as user interface, so that a user can interface with the system 400 to generate forecasts for different customers and monitor customer purchases relative to the forecasts).
receive and process a client request in real-time using a [load balancer] operating on a cloud platform, the request comprising at least a selection of an item and a selection of one or more of: (See Deshpande, [0077]; The forecasting engine 202 can include a data extraction and feature generation engine 220 that can ingest the retail data 210 and other external spatio-temporal contextual data 212. This forecasting engine 202 also accepts other input parameters 222, such as a product or a product category, location, and time window of interest, for specific forecasting instances and further see Deshpande, [0146]; In one example, management layer 
 [retrieve from the forecast data store], using a query service, an aggregate demand forecast for the selected item, the aggregate demand forecast reflecting all sales of the item at [all locations] within the retail enterprise within the first time period:  (See Deshpande, [0077]; The forecasting engine 202 uses these parameters and input data to generate customer level features or customer segment level features which include a target variable for forecasting and input variables, based on, for example, customer profile and purchasing history, product demand forecast by location, and other contextual data effects on customer spending, as will be shortly demonstrated in several examples and further see Deshpande, [0009]; In a first exemplary aspect of the present invention, to achieve the above features and objects, described herein is a method that includes accessing, from a database, retail data for past purchases of a customer at a retail entity; and generating, using a processor on a computer, at least one purchase forecasting model for a specific product for the customer). The Examiner interprets the use of user input values as a query service used by the system of Deshpande.
While Deshpande teaches a cloud system and receiving request, Deshpande does not further teach using a load balancer. However, Deshpande in view of Mulukutla does teach the use of a load balancer. (See Mulukutla, [0090]; According to at least one embodiment of the present invention, tasks are created to be processed by various engines, including, without limitation, a "scheduler and load balancing system," a "demand planner engine," an "alert 
a subset of one or more locations selected from all locations within the retail enterprise; (See Mulukutla, [0020-22]; According to at least one embodiment of the present invention, several hierarchies may be utilized in forecasting, including, without limitation, a product hierarchy, a geographic hierarchy, an account hierarchy and a calendar hierarchy. [0021] The product hierarchy is a hierarchical grouping of products: and further see Mulukutla, [Table 2]; indicates order of precedence ranging from enterprise down to individual store). The Examiner notes the forecasting can be done through various hierarchies (i.e. subsets) relating to the geography, such as a cluster of stores under a distribution center.
While Deshpande teaches the use of a query service, Deshpande does not further teach retrieving the demand from a data store. However, Deshpande in view of Mulukutla does teach the limitation: (See Mulukutla, [0025]; The fields of these hierarchies may be combined and, when combined, refer to different levels used in forecasting by the present invention. For instance, a cluster-item combination refers to each item in the product hierarchy within each cluster in the geographic hierarchy. The present invention can generate forecasts at different levels. For example, forecasts can be generated at, without limitation, the cluster-item level or the SKU-store-day level and further see Mulukutla, [0063]; According to at least one embodiment of the present invention, at least two weeks (14 days) of daily forecasts are created and maintained in a database table, referred to as the "store_demand_forecast" table).
While Deshpande teaches aggregating forecast, Deshpande does not specify using all locations. However, Deshpande in view of Mulukutla does teach this limitation as Mulukutla does specify looking at all locations. (See Mulukutla, [0049]; Certain parameters may be see Mulukutla, [0094]; Top-down forecasting starts at the highest level, such as, without limitation, the commodity code-national level, and disaggregates the forecasts using splits calculated by analyzing historical POS and further). The Examiner notes the top down approach would encompass all locations.
Regarding the following limitation:  or a second time period that is smaller than the first time period. Deshpande teaches the request for the forecast involving items, locations, etc. (see above). However, Mulukutla does teach a second time period smaller than the first: (See Mulukutla, [0095]; According to at least one embodiment of the present invention, for retail forecasting, the aggregated SKU-store-week forecast is calculated at the distribution center (or division) level. That forecast is and disaggregated down to the Store-SKU-Day level using calculated split ratios). The Examiner notes that the system of Mulukutla teaches a weekly forecast that is broken down into days (a second time period that is smaller than the first. The Examiner further notes that while not required due to the “or” statement of the claim, Mulukutla does teach this limitation.
the disaggregation service causing the computing system, when executed, to: determine a relative sales efficiency for each of the locations within the retail enterprise over the first time period for the selected item: (See Mulukutla, [0066]; As used herein, "wide-spread trend detection period" refers to the duration of a wide-spread trend within a period. The wide-spread trend period begins at the start of the wide-spread trend and continues to the end of the wide-spread trend or the current time if the trend has not ended. Wide-Spread Trends, [0067] According to at least one embodiment, deviations are weighted, EXAMPLE 1; [0068] Assume 
compute a broken down demand forecast from the aggregate demand forecast for the item at the subset of one or more locations over the second time period based on the relative sales efficiencies of the subset of one or more locations; (See Mulukutla, [0029]; According to at least one embodiment of the present invention, statistically generated product-store-day sales forecasts and further see Mulukutla, [0038]; actual sales are analyzed in at least near real-time as the sales occur). According to at least one embodiment of the present invention, a middle-out forecast is generated at a DC-product level that is further disaggregated at a store-item-day level see Mulukutla, [0094]; Top-down forecasting starts at the highest level, such as, without limitation, the commodity code-national level, and disaggregates the forecasts using splits calculated by analyzing historical POS and further and further see Mulukutla, [0095]; According to at least one embodiment of the present invention, for retail forecasting, the aggregated SKU-store-week forecast is calculated at the distribution center (or division) level. That forecast is and disaggregated down to the Store-SKU-Day level using calculated split ratios). The Examiner notes the top down approach would encompass all locations. The Examiner further notes that Mulukutla analyzes sales on a product-store-day basis and establishes a factor for each store, as described above, to account for the relative sales efficiency of each store.
and output the broken down demand forecast to the client.(See Mulukutla, [0008]; and a sixth computer code for outputting the adjusted sales forecast to a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the disaggregation features as taught by Mulukutla because as taught by Mulukutla [0095]; “This approach leads to a better quality for retail forecasting as it minimizes noise that may happen at individual stores.” By using Mulukutla’s disaggregation features the system can better reduce noise in forecasting.
Regarding Claim 3, The system of claim 1, wherein the aggregate demand forecast is for one week of sales across all locations in a retail chain for one item. (See Mulukutla, [0028]; Forecasts are adjusted based on received information. According to at least one embodiment of the present invention, a product-store-day forecast is adjusted by analyzing forecasting anomalies across a cluster as well as the patterns of anomalies at a store within a configurable period of see Mulukutla, [0016]; The present invention utilizes adjusts a sales forecast by analyzing forecasting anomalies in a store, across a cluster (as defined below) or other geographic area, or within a configurable grouping as well as the patterns of anomalies and trends within a pre-defined or configurable period of time (e.g., without limitation, a week)).
Regarding Claim 4, wherein the request is for a single day forecast. While Deshpande was previously relied upon to teach the request (see Claim 1 rejection), Deshpande did not specify the specific constraint. However, Mulukutla does teach the use of this constraint: (See Mulukutla, [0025]; The present invention can generate forecasts at different levels. For example, forecasts can be generated at, without limitation, the cluster-item level or the SKU-store-day level).
Regarding Claim 5, wherein the request is for a single store forecast. While Deshpande was previously relied upon to teach the request (see Claim 1 rejection), Deshpande did not specify the specific constraint. However, Mulukutla does teach the use of this constraint: (See Mulukutla, [0038]; According to at least one embodiment of the present invention, a middle-out forecast is generated at a DC-product level that is further disaggregated at a store-item-day level using historical splits and patterns, where “DC” refers to a distribution center or warehouse). 
Regarding Claim 21: Deshpande in view of Mulukutla further teaches: wherein the forecasting models comprise ensemble forecasts compiled using component models that are incorporated into a weighted combination to produce a consensus forecast for predicting item demand. (See Deshpande, [0050]; The combining methods can also include assigning weights to each of the models and combining outputs of different models using such weights. Weights assigned to each model can be based on the confidence measures that are generated by involved weights of different models may be based on ranking or rules or combination, which itself can be learned. A final single forecasting model is then used in the second phase 102 shown in FIG. 1 and further see Deshpande, [0078]; The output of plurality of these retained models can then be fused into a single model 228. The fusion can be based on a rule-based approach or by assigning weights to individual model and combining those using ranking or combination techniques).
Claims 2, 6-8, 14-15, 19-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US 20150134413 A1) in view of Mulukutla (US 20110238461 A1), and Chen et al. (US 8732039 B1).
Regarding Claim 2, Deshpande/Mulukutla further teaches: determining a forecasted ensemble [mean] for the aggregate demand forecast; (See Deshpande, [0047]; Depending on the performance of the model, one or multiple of these models can be simultaneously run. Each model has an associated confidence level or weight at the predicted output. This can be used to combine the outcome of different models. In the machine learning art, this technique is also known as the "ensemble method").
While Deshpande teaches the use of ensembles and aggregated demand forecasts, Deshpande does not further specify determining a mean: (See Chen, [Fig. 6]; The table includes a mean and variance of the demand).
determining an [ensemble] variance for the aggregate demand forecast; (See Chen, [Fig. 6]; The table includes a mean and variance of the demand).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated mathematical functions as taught by Chen Chen, [col. 9 lines 60-65]; “using variance partition, the target inventory for the item in Region W at instock 0.8 is 73 and the target inventory for the item in Region E at instock 0.8 is 126. Because there are no capacity constraints and the goal is simply to achieve instock of 0.8, further optimization is not necessary.” The features as taught by Chen give an added measure to optimize the system.
determining a sales count distribution for all locations within the retail enterprise for the item; (See Mulukutla, [0092]; The present invention can generate forecasts at the SKU-store-day level by analyzing POS (point-of-sale) data and applying causal information at various levels. A statistical forecast generation engine supports all standard statistical techniques as well automatic best fit detection and further see Mulukutla, [0095]; Statistical forecasts can be generated at any level. Bottom-up forecasting starts forecasting at SKU-store levels and aggregates the forecasts upwards). The Examiner relies on the applicant’s specification to interpret the sales count distribution to include historical data as derived by Mulukutla. (See Spec, [0119]; The SCD gives the number of stores per sales count number for a given item. The SCD is well-fit by a negative binomial distribution. SCD can be directly measured and fit on historical data, or estimated from aggregate or ensemble parameters and further see Mulukutla, [0066]; As used herein, "wide-spread trend detection period" refers to the duration of a wide-spread trend within a period. The wide-spread trend period begins at the start of the wide-spread trend and continues to the end of the wide-spread trend or the current time if the trend has not ended. Wide-Spread Trends, [0067] According to at least one embodiment, deviations are weighted, EXAMPLE 1; [0068] Assume that there are: (a) 100 stores within a distribution center (DC) or cluster; [0069] (b) there are 50 alerts with a positive deviation from 22 distinct stores within the distribution center (DC) or cluster and that out of these 50 alerts, 10 are severe alerts 
estimate a sales intensity function per store based on the sales count distribution, the sales intensity function providing a distribution of expected values or average sales per unit time among all locations within the retail enterprise for the item; (See Mulukutla, [0066-72]; As used herein, "wide-spread trend detection period" refers to the duration of a wide-spread trend within a period. The wide-spread trend period begins at the start of the wide-spread trend and continues to the end of the wide-spread trend or the current time if the trend has not ended. Wide-Spread Trends, [0067] According to at least one embodiment, deviations are weighted, EXAMPLE 1; [0068] Assume that there are: (a) 100 stores within a distribution center (DC) or cluster; [0069] (b) there are 50 alerts with a positive deviation from 22 distinct stores within the distribution center (DC) or cluster and that out of these 50 alerts, 10 are severe alerts and 40 are minor alerts (where severity is determined by the amount of sales deviation from forecast, in other words 10 occurrences are real big deviations and 40 are small deviations relatively); (c) there are 30 alerts with a negative deviation from 10 distinct stores within the distribution center (DC) or cluster; (d) WSTrendConfirmationRatio is equal to 0.22; and (e) SignalNoiseRatio is equal to 2, [0070] This is a wide spread trend and further see Mulukutla, [0091-92]; An "online transaction processing database system" holds all data related to the forecasting and execution 
and determine a relative sales efficiency of a selected store compared to all stores in a retail chain for an item based on the sales intensity function;  (See Mulukutla, [0066-72]; As used herein, "wide-spread trend detection period" refers to the duration of a wide-spread trend within a period. The wide-spread trend period begins at the start of the wide-spread trend and continues to the end of the wide-spread trend or the current time if the trend has not ended. Wide-Spread Trends, [0067] According to at least one embodiment, deviations are weighted, EXAMPLE 1; [0068] Assume that there are: (a) 100 stores within a distribution center (DC) or cluster; [0069] (b) there are 50 alerts with a positive deviation from 22 distinct stores within the distribution center (DC) or cluster and that out of these 50 alerts, 10 are severe alerts and 40 are minor alerts (where severity is determined by the amount of sales deviation from forecast, in other words 10 occurrences are real big deviations and 40 are small deviations relatively); (c) there are 30 alerts with a negative deviation from 10 distinct stores within the distribution center (DC) or cluster; (d) WSTrendConfirmationRatio is equal to 0.22; and (e) SignalNoiseRatio is equal to 2, [0070] This is a wide spread trend. [0071] However, when the smoothing index is computed to update the forecast instead of purely taking the cumulative sales / cumulative forecasts across all stores, there is a grouping by severity. In other words, the stores that are part 
and based on the relative sales efficiency, ensemble mean and ensemble variance determine the demand forecast of the one or more locations over the second time period for the item; (See Mulukutla, [0029]; According to at least one embodiment of the present invention, statistically generated product-store-day sales forecasts and actual sales are analyzed in at least near real-time as the sales occur and further see Mulukutla, [0093]; The present invention can generate forecasts at the SKU-store-day level by analyzing POS (point-of-sale) data and applying causal information at various levels. A statistical forecast generation engine supports all standard statistical techniques as well automatic best fit detection. and further see Mulukutla, [0094]; Top-down forecasting starts at the highest level, such as, without limitation, the commodity code-national level, and disaggregates the forecasts using splits calculated by analyzing historical POS). The Examiner notes that Mulukutla teaches variance from a trend but does not explicitly state the use of ensemble mean and variance. The combination of Deshpande/Mulukutla in view of Chen teaches the use of ensemble means and variances.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the disaggregation features as taught by Mulukutla because as taught by Mulukutla [0095]; “This approach leads to a better quality for 
Regarding Claim 6, While Deshpande teaches the use of aggregated demand forecast, Deshpande does not further specify the use of forecast distributions. However, Deshpande in view of Chen does teach, wherein the server further comprises a CDF service configured to calculate a forecast distribution from an aggregate demand forecast. Chen [col. 9 lines 4-8]; the merchant may obtain local demand information from a demand forecast distribution for a plurality of regions to generate desired or target local inventory quantities. For example, given the demand probability distribution for fulfillment network 300 (e.g., "national distribution"), the merchant may partition that distribution between regions (east and west) and into local demand distributions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated distribution features as taught by Chen because as taught by Chen [col. 9 lines 5-9]; “the merchant may obtain local demand information from a demand forecast distribution for a plurality of regions to generate desired or target local inventory quantities.” 
Regarding Claim 7, Deshpande teaches receiving and processing a client request for a demand forecast in real time using a load balancer operating on a cloud platform, the client request specifying one or more locations, at least one item, and a first time period; (See Deshpande, [0077]; The forecasting engine 202 can include a data extraction and feature generation engine 220 that can ingest the retail data 210 and other external spatio-temporal contextual data 212. This forecasting engine 202 also accepts other input parameters 222, such as a product or a product category, location, and time window of interest, for specific forecasting see Deshpande, [0146]; In one example, management layer 740 may provide the functions described below. Resource provisioning provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment… User portal provides access to the cloud computing environment for consumers and system administrators). The Examiner notes the users access the system through interface using a cloud computing environment).
retrieving an aggregate demand forecast corresponding to the client request from a forecast data store using a query service operating on a computing system, the aggregate demand forecast predicting total sales of each of the at least one item within a second time period at [all locations] within a retail chain; (See Deshpande, [0077]; The forecasting engine 202 uses these parameters and input data to generate customer level features or customer segment level features which include a target variable for forecasting and input variables, based on, for example, customer profile and purchasing history, product demand forecast by location, and other contextual data effects on customer spending, as will be shortly demonstrated in several examples and further see Deshpande, [0009]; In a first exemplary aspect of the present invention, to achieve the above features and objects, described herein is a method that includes accessing, from a database, retail data for past purchases of a customer at a retail entity; and generating, using a processor on a computer, at least one purchase forecasting model for a specific product for the customer). The Examiner interprets the use of user input values as a query service used by the system of Deshpande.
wherein the aggregate demand forecast is generated using forecasting models that are continually updated based on sales data that is continually received at the system; ; (See Deshpande, [0094]; By tying past severe weather information, school calendar, and customer 
While Deshpande teaches a cloud system and receiving request, Deshpande does not further teach using a load balancer. However, Deshpande in view of Mulukutla does teach the use of a load balancer. (See Mulukutla, [0090]; According to at least one embodiment of the present invention, tasks are created to be processed by various engines, including, without limitation, a "scheduler and load balancing system," a "demand planner engine," an "alert generation engine" and a "continuous forecasting engine." According this embodiment, the "scheduler and load balancing system" creates engine tasks to be processed by various engines).
While Deshpande teaches the use of a query service, Deshpande does not further teach retrieving the demand from a data store. However, Deshpande in view of Mulukutla does teach the limitation: (See Mulukutla, [0025]; The fields of these hierarchies may be combined and, when combined, refer to different levels used in forecasting by the present invention. For instance, a cluster-item combination refers to each item in the product hierarchy within each cluster in the geographic hierarchy. The present invention can generate forecasts at different levels. For example, forecasts can be generated at, without limitation, the cluster-item level or the SKU-store-day level and further see Mulukutla, [0063]; According to at least one embodiment of the present invention, at least two weeks (14 days) of daily forecasts are created and maintained in a database table, referred to as the "store_demand_forecast" table and further see Mulukutla, [0120]; The forecast is adjusted for any wide-spread trend, as shown at block 
 wherein the second time period is longer than the first time period, and (See Mulukutla, [0063]; According to at least one embodiment of the present invention, at least two weeks (14 days) of daily forecasts are created and maintained in a database table, referred to as the "store_demand_forecast" table. It is to be understood, however, that the present invention is not limited to 14 days of daily forecasts, and that any number of daily forecasts may be created and maintained within the scope of the present invention. The creation and/or update of these daily forecasts may occur each time the continuous forecasting system is run, on a daily schedule, or at another user-defined frequency. When a daily forecast is updated, the corresponding weekly forecast is preferably recomputed). The Examiner notes the first time period is interpreted to be the daily forecast and the second longer time period would be the weekly forecast.
While Deshpande teaches aggregating forecast, Deshpande does not specify using all locations. However, Deshpande in view of Mulukutla does teach this limitation as Mulukutla does specify looking at all locations. (See Mulukutla, [0049]; Certain parameters may be specified at several levels bottom up or middle out or top down. For example, parameters may be specified for each item-store which take precedence over another specification that may happen at an item-DC and further see Mulukutla, [0094]; Top-down forecasting starts at the highest level, such as, without limitation, the commodity code-national level, and disaggregates the forecasts using splits calculated by analyzing historical POS and further). The Examiner notes the top down approach would encompass all locations.
computing, with a disaggregation service operating on the computing system, a disaggregated demand forecast from the aggregate demand forecast for the item at the one or more locations and the first time period specified in the client request by: (See Mulukutla, [0095]; According to at least one embodiment of the present invention, for retail forecasting, the aggregated SKU-store-week forecast is calculated at the distribution center (or division) level. That forecast is and disaggregated down to the Store-SKU-Day level using calculated split ratios).
determining a sales count distribution for all locations within the retail enterprise for the item; (See Mulukutla, [0092]; The present invention can generate forecasts at the SKU-store-day level by analyzing POS (point-of-sale) data and applying causal information at various levels. A statistical forecast generation engine supports all standard statistical techniques as well automatic best fit detection and further see Mulukutla, [0095]; Statistical forecasts can be generated at any level. Bottom-up forecasting starts forecasting at SKU-store levels and aggregates the forecasts upwards). The Examiner relies on the applicant’s specification to interpret the sales count distribution to include historical data as derived by Mulukutla. (See Spec, [0119]; The SCD gives the number of stores per sales count number for a given item. The SCD is well-fit by a negative binomial distribution. SCD can be directly measured and fit on historical data, or estimated from aggregate or ensemble parameters and further see Mulukutla, [0066]; As used herein, "wide-spread trend detection period" refers to the duration of a wide-spread trend within a period. The wide-spread trend period begins at the start of the wide-spread trend and continues to the end of the wide-spread trend or the current time if the trend has not ended. Wide-Spread Trends, [0067] According to at least one embodiment, deviations are weighted, EXAMPLE 1; [0068] Assume that there are: (a) 100 stores within a distribution center 
determining a relative sales efficiency of one or more locations corresponding to the request compared to all the locations within the retail chain for at least one item based on the sales intensity function; (See Mulukutla, [0066]; As used herein, "wide-spread trend detection period" refers to the duration of a wide-spread trend within a period. The wide-spread trend period begins at the start of the wide-spread trend and continues to the end of the wide-spread trend or the current time if the trend has not ended. Wide-Spread Trends, [0067] According to at least one embodiment, deviations are weighted, EXAMPLE 1; [0068] Assume that there are: (a) 100 stores within a distribution center (DC) or cluster; [0069] (b) there are 50 alerts with a positive deviation from 22 distinct stores within the distribution center (DC) or cluster and that out of these 50 alerts, 10 are severe alerts and 40 are minor alerts (where severity is determined by the amount of sales deviation from forecast, in other words 10 occurrences are real big deviations and 40 are small deviations relatively); (c) there are 30 alerts with a negative deviation from 10 distinct stores within the distribution center (DC) or cluster; (d) WSTrendConfirmationRatio is equal to 0.22; and (e) SignalNoiseRatio is equal to 2, [0070] This 
 A method of disaggregating an aggregate demand forecast, the method comprising: (See Mulukutla, [0038]; According to at least one embodiment of the present invention, a middle-out forecast is generated at a DC-product level that is further disaggregated at a store-item-day level using historical splits and patterns, where “DC” refers to a distribution center or warehouse). 
estimating an intensity function based on sales count distribution, the sales intensity function providing a distribution of expected values or average sales per unit time among all locations within the retail enterprise for the item;  See Mulukutla, [0066-72]; As used herein, "wide-spread trend detection period" refers to the duration of a wide-spread trend within a period. The wide-spread trend period begins at the start of the wide-spread trend and continues to the end of the wide-spread trend or the current time if the trend has not ended. Wide-Spread Trends, [0067] According to at least one embodiment, deviations are weighted, EXAMPLE 1; [0068] Assume that there are: (a) 100 stores within a distribution center (DC) or cluster; [0069] (b) there are 50 alerts with a positive deviation from 22 distinct stores within the distribution center (DC) or cluster and that out of these 50 alerts, 10 are severe alerts and 40 are minor alerts see Mulukutla, [0091-92]; An "online transaction processing database system" holds all data related to the forecasting and execution such as historical point of sale…. The present invention can generate forecasts at the SKU-store-day level by analyzing POS (point-of-sale) data and applying causal information at various levels. A statistical forecast generation engine supports all standard statistical techniques as well automatic best fit detection). The Examiner notes the system of Mulukutla determines the sales count of each store (i.e. sales count distribution), then determines a variance from the trend (i.e. relative sales efficiency), and creates forecast of expected values at each store (i.e. sales intensity function).
based on the relative sales efficiency, ensemble mean, and ensemble variance. determining the broken down demand forecast for the one or more locations over the first time period for the item; (See Mulukutla, [0029]; According to at least one embodiment of the present invention, statistically generated product-store-day sales forecasts and actual sales are analyzed in at least near real-time as the sales occur and further see Mulukutla, [0093]; The present invention can generate forecasts at the SKU-store-day level by analyzing POS (point-of-sale) data and applying causal information at various levels. A statistical forecast generation engine supports all standard statistical techniques as well automatic best fit detection. and further see Mulukutla, [0094]; Top-down forecasting starts at the highest level, such as, without limitation, the commodity code-national level, and disaggregates the forecasts using splits 
and outputting a disaggregated demand forecast to the client. (See Mulukutla, [0008]; a sixth computer code for outputting the adjusted sales forecast to a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the disaggregation features as taught by Mulukutla because as taught by Mulukutla [0095]; “This approach leads to a better quality for retail forecasting as it minimizes noise that may happen at individual stores.” By using Mulukutla’s disaggregation features the system can better reduce noise in forecasting.
While Deshpande/Mulukutla teaches the use of ensembles, Deshpande does not further specify determining a forecasted ensemble mean of the aggregate demand forecast; However, Chen does  teach calculating a mean: (See Chen, [Fig. 6]; The table includes a mean and variance of the demand).
calculating an ensemble variance of the aggregate demand forecast; (See Chen, [Fig. 6]; The table includes a mean and variance of the demand).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated mathematical functions as taught by Chen because as taught by Chen [col. 9 lines 60-65]; “using variance partition, the target inventory for the item in Region W at instock 0.8 is 73 and the target inventory for the item in Region E at instock 0.8 is 126. Because there are no capacity constraints and the goal is simply to achieve 
Regarding Claim 8, While Deshpande was previously relied upon to teach the request (see Claim 1 rejection), Deshpande did not specify the specific constraint. However, Mulukutla does teach the use of this constraint: wherein the request includes a single location and a single item. (See Mulukutla, [0029]; According to at least one embodiment of the present invention, statistically generated product-store-day sales forecasts and actual sales are analyzed in at least near real-time as the sales occur).
Regarding Claim 14, Deshpande teaches a non-transitory computer-readable storage medium comprising computer- executable instruction which, when executed by a computing system, cause the computing system to perform a method of generating a demand forecast for one or more items over first time period for a selected location, the method comprising: (See Deshpande, [0110]; The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention).
receiving and processing a client request for a demand forecast in real-time using a [load balancer] operating on a cloud platform, the client request specifying the one or more items, the selected time period, and the selected location: (See Deshpande, [0077]; The forecasting engine 202 can include a data extraction and feature generation engine 220 that can ingest the retail data 210 and other external spatio-temporal contextual data 212. This forecasting engine 202 also accepts other input parameters 222, such as a product or a product category, location, and time window of interest, for specific forecasting instances and further see Deshpande, [0146]; In one example, management layer 740 may provide the functions described below. Resource provisioning provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment… User portal provides access to the cloud computing environment for consumers and system administrators). The Examiner notes the users access the system through interface using a cloud computing environment. The Examiner interprets the use of user input values as a query service used by the system of Deshpande.
retrieving an aggregate demand forecast corresponding to the client request from a forecast data store using a query service operating on a computing system, the aggregate demand forecast predicting total sales of the one or more items at [all locations] within a chain for a second time period, wherein the second time period is longer than the first time period; :  (See Deshpande, [0077]; The forecasting engine 202 uses these parameters and input data to generate customer level features or customer segment level features which include a target variable for forecasting and input variables, based on, for example, customer profile and purchasing history, product demand forecast by location, and other contextual data effects on customer spending, as will be shortly demonstrated in several examples and further see Deshpande, [0009]; In a first exemplary aspect of the present invention, to achieve the above features and objects, described herein is a method that includes accessing, from a database, retail data for past purchases of a customer at a retail entity; and generating, using a processor on a computer, at least one purchase forecasting model for a specific product for the customer). The Examiner interprets the use of user input values as a query service used by the system of Deshpande.
and wherein the aggregate demand forecast is generated using forecasting models that are continually updated based on sales data that is continually received at the system: (See Deshpande, [0094]; By tying past severe weather information, school calendar, and customer X's purchase history, the system 200 notices an increase in grocery purchases a day before impending snow storms. Based on this observation, the system 200 model creation module 224 automatically builds a forecasting model at customer X's level to include these features for specific products). The Examiner notes the system automatically creates new models (i.e. updating) based on observations including sales data.
While Deshpande teaches a cloud system and receiving request, Deshpande does not further teach using a load balancer. However, Deshpande in view of Mulukutla does teach the use of a load balancer. (See Mulukutla, [0090]; According to at least one embodiment of the present invention, tasks are created to be processed by various engines, including, without limitation, a "scheduler and load balancing system," a "demand planner engine," an "alert generation engine" and a "continuous forecasting engine." According this embodiment, the "scheduler and load balancing system" creates engine tasks to be processed by various engines.
While Deshpande teaches the use of a query service, Deshpande does not further teach retrieving the demand from a data store. However, Deshpande in view of Mulukutla does teach the limitation: (See Mulukutla, [0025]; The fields of these hierarchies may be combined and, when combined, refer to different levels used in forecasting by the present invention. For instance, a cluster-item combination refers to each item in the product hierarchy within each cluster in the geographic hierarchy. The present invention can generate forecasts at different levels. For example, forecasts can be generated at, without limitation, the cluster-item level or the SKU-store-day level and further see Mulukutla, [0063]; According to at least one 
While Deshpande teaches a computer readable medium and requests for forecast, Deshpande does not further specify: determining, with a disaggregation service operating on the computing system, a relative sales efficiency over a first time period of one or more stores corresponding to the request compared to all locations in the chain for the one or more items. (See Mulukutla, [0066-72]; As used herein, "wide-spread trend detection period" refers to the duration of a wide-spread trend within a period. The wide-spread trend period begins at the start of the wide-spread trend and continues to the end of the wide-spread trend or the current time if the trend has not ended. Wide-Spread Trends, [0067] According to at least one embodiment, deviations are weighted, EXAMPLE 1; [0068] Assume that there are: (a) 100 stores within a distribution center (DC) or cluster; [0069] (b) there are 50 alerts with a positive deviation from 22 distinct stores within the distribution center (DC) or cluster and that out of these 50 alerts, 10 are severe alerts and 40 are minor alerts (where severity is determined by the amount of sales deviation from forecast, in other words 10 occurrences are real big deviations and 40 are small deviations relatively); (c) there are 30 alerts with a negative deviation from 10 distinct stores within the distribution center (DC) or cluster; (d) WSTrendConfirmationRatio is equal to 0.22; and (e) SignalNoiseRatio is equal to 2, [0070] This is a wide spread trend. [0071] However, when the smoothing index is computed to update the forecast instead of purely taking the cumulative sales / cumulative forecasts across all stores, there is a grouping by severity. In other words, the stores that are part of the 10 severe alerts should receive a higher forecast adjust compared to the stores that are part of the 40 minor deviations. [0072] Smoothing index for a given store-item is therefore computed as cumulative sales/cumulative forecast only considering 
computing a broken down demand forecast from the aggregate demand forecast for the item at the subject of one or more locations over the second time period based on the relative sales efficiency of the selected location: (See Mulukutla, [0029]; According to at least one embodiment of the present invention, statistically generated product-store-day sales forecasts and further see Mulukutla, [0038]; actual sales are analyzed in at least near real-time as the sales occur). According to at least one embodiment of the present invention, a middle-out forecast is generated at a DC-product level that is further disaggregated at a store-item-day level using historical splits and patterns, where “DC” refers to a distribution center or warehouse and further see Mulukutla, [0094]; Top-down forecasting starts at the highest level, such as, without limitation, the commodity code-national level, and disaggregates the forecasts using splits calculated by analyzing historical POS and further and further see Mulukutla, [0095]; According to at least one embodiment of the present invention, for retail forecasting, the aggregated SKU-store-week forecast is calculated at the distribution center (or division) level. That forecast is and disaggregated down to the Store-SKU-Day level using calculated split ratios). The Examiner notes the top down approach would encompass all locations. The Examiner further notes that Mulukutla analyzes sales on a product-store-day basis, which would provide a disaggregated forecast for subset of the larger forecast for a second time period.
and outputting a disaggregated demand forecast [distribution] to the client the disaggregated demand forecast providing a prediction of sales of the one or more items for the selected time period and selected location. (See Mulukutla, [0038]; According to at least one embodiment of the present invention, a middle-out forecast is generated at a DC-product level that is further disaggregated at a store-item-day level using historical splits and patterns, where “DC” refers to a distribution center or warehouse and further see [0008]; a sixth computer code for outputting the adjusted sales forecast to a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the disaggregation features as taught by Mulukutla because as taught by Mulukutla [0095]; “This approach leads to a better quality for retail forecasting as it minimizes noise that may happen at individual stores.” By using Mulukutla’s disaggregation features the system can better reduce noise in forecasting.
While Deshpande/Mulukutla teach the disaggregated demand forecast, neither further teach the use of a forecast distribution. However, Deshpande/Mulukutla in view of Chen does teach this limitation: Chen [col. 9 lines 4-8]; the merchant may obtain local demand information from a demand forecast distribution for a plurality of regions to generate desired or target local inventory quantities. For example, given the demand probability distribution for fulfillment network 300 (e.g., "national distribution"), the merchant may partition that distribution between regions (east and west) and into local demand distributions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated distribution features as taught by Chen because as taught by Chen [col. 9 lines 5-9]; “the merchant may obtain local demand information from a demand forecast distribution for a plurality of regions to generate desired or target local inventory quantities.
Claim 15, Deshpande/Mulukutla/Chen further teach: wherein the relative sales efficiency is determined by: calculating a forecasted ensemble mean of the aggregate demand forecast; (See Deshpande, [0047]; Depending on the performance of the model, one or multiple of these models can be simultaneously run. Each model has an associated confidence level or weight at the predicted output. This can be used to combine the outcome of different models. In the machine learning art, this technique is also known as the "ensemble method").
While Deshpande teaches the use of ensembles and aggregated demand forecasts, Deshpande does not further specify determining a mean: (See Chen, [Fig. 6]; The table includes a mean and variance of the demand).
 determining an ensemble variance of the aggregate demand forecast; (See Chen, [Fig. 6]; The table includes a mean and variance of the demand).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated mathematical functions as taught by Chen because as taught by Chen, [col. 9 lines 60-65]; “using variance partition, the target inventory for the item in Region W at instock 0.8 is 73 and the target inventory for the item in Region E at instock 0.8 is 126. Because there are no capacity constraints and the goal is simply to achieve instock of 0.8, further optimization is not necessary.” The features as taught by Chen give an added measure to optimize the system.
determining a sales count distribution for all locations within the retail enterprise for the item based on the ensemble mean and ensemble variance; (See Mulukutla, [0092]; The present invention can generate forecasts at the SKU-store-day level by analyzing POS (point-of-sale) data and applying causal information at various levels. A statistical forecast generation engine supports all standard statistical techniques as well automatic best fit detection and further see Mulukutla, [0095]; Statistical forecasts can be generated at any level. Bottom-up forecasting starts forecasting at SKU-store levels and aggregates the forecasts upwards). The Examiner relies on the applicant’s specification to interpret the sales count distribution to include historical data as derived by Mulukutla. (See Spec, [0119]; The SCD gives the number of stores per sales count number for a given item. The SCD is well-fit by a negative binomial distribution. SCD can be directly measured and fit on historical data, or estimated from aggregate or ensemble parameters and further see Mulukutla, [0066]; As used herein, "wide-spread trend detection period" refers to the duration of a wide-spread trend within a period. The wide-spread trend period begins at the start of the wide-spread trend and continues to the end of the wide-spread trend or the current time if the trend has not ended. Wide-Spread Trends, [0067] According to at least one embodiment, deviations are weighted, EXAMPLE 1; [0068] Assume that there are: (a) 100 stores within a distribution center (DC) or cluster; [0069] (b) there are 50 alerts with a positive deviation from 22 distinct stores within the distribution center (DC) or cluster and that out of these 50 alerts, 10 are severe alerts and 40 are minor alerts (where severity is determined by the amount of sales deviation from forecast, in other words 10 occurrences are real big deviations and 40 are small deviations relatively); (c) there are 30 alerts with a negative deviation from 10 distinct stores within the distribution center (DC) or cluster;). The Examiner notes the system of Mulukutla determines the SKU per store per day. The Examiner further notes that Mulukutla teaches a sales count distribution as the system of Mulukutla determines a variance from the trend (i.e. number of items above or below the average).
 estimating a sales intensity function per store based on the sales count distribution, the sales intensity function providing a distribution of expected values or average sales per unit time among all locations within the retail enterprise for the item; and; (See Mulukutla, [0066-72]; see Mulukutla, [0091-92]; An "online transaction processing database system" holds all data related to the forecasting and execution such as historical point of sale…. The present invention can generate forecasts at the SKU-store-day level by analyzing POS (point-of-sale) data and applying causal information at various levels. A statistical forecast generation engine supports all standard statistical techniques as well automatic best fit detection). The Examiner notes the system of Mulukutla determines the sales count of each store (i.e. sales count distribution), then determines a variance from the trend (i.e. relative sales efficiency), and creates forecast of expected values at each store (i.e. sales intensity function).
 determining the relative sales efficiency of a selected store compared to all stores in a retail chain for an item based on the estimated sales intensity function;  (See Mulukutla, [0066-72]; As used herein, "wide-spread trend detection period" refers to the duration of a wide-spread 
Regarding Claim 19, further comprising exposing an API via which the client request is received: (See Deshpande, [0077]; The forecasting engine 202 can include a data extraction and feature generation engine 220 that can ingest the retail data 210 and other external spatio-
While Deshpande teaches the request. Deshpande does not further specify: and the disaggregated demand forecast is output to the client. However, Mulukutla does teach this limitation: (See Mulukutla, [0009]; a sixth computer code for outputting the adjusted sales forecast to a user.
Regarding Claim 20, wherein the request is for a single store forecast on a single day. While Deshpande was previously relied upon to teach the request (see Claim 1 rejection), Deshpande did not specify the specific constraint. However, Mulukutla does teach the use of this constraint. However, Mulukutla does teach this limitation: (See Mulukutla, [0025]; The present invention can generate forecasts at different levels. For example, forecasts can be generated at, without limitation, the cluster-item level or the SKU-store-day level).
Regarding Claim 22 and 23: Deshpande in view of Mulukutla further teaches generating a demand forecast [distribution] based on the relative sales efficiencies, and , (See Mulukutla, [0029]; According to at least one embodiment of the present invention, statistically generated product-store-day sales forecasts and further see Mulukutla, [0038]; actual sales are analyzed in at least near real-time as the sales occur). According to at least one embodiment of the present invention, a middle-out forecast is generated at a DC-product level that is further disaggregated at a store-item-day level using historical splits and patterns, where “DC” refers to a distribution center or warehouse and further see Mulukutla, [0094]; Top-down forecasting starts at the highest level, such as, without limitation, the commodity code-national level, and disaggregates the forecasts using splits calculated by analyzing historical POS and further and further see Mulukutla, [0095]; According to at least one embodiment of the present invention, for retail forecasting, the aggregated SKU-store-week forecast is calculated at the distribution center (or division) level. That forecast is and disaggregated down to the Store-SKU-Day level using calculated split ratios). The Examiner notes the top down approach would encompass all locations. The Examiner further notes that Mulukutla analyzes sales on a product-store-day basis, which would provide a disaggregated forecast for subset of the larger forecast for a second time period.
outputting the broken down demand forecast distribution attributable to the item, the subset of one or more locations, and the first time period, to the client. (See Mulukutla, [0008]; and a sixth computer code for outputting the adjusted sales forecast to a user).
While Deshpande/Mulukutla teach the disaggregated demand forecast, neither further teach the use of a forecast distribution. However, Deshpande/Mulukutla in view of Chen does teach this limitation: Chen [col. 9 lines 4-8]; the merchant may obtain local demand information from a demand forecast distribution for a plurality of regions to generate desired or target local inventory quantities. For example, given the demand probability distribution for fulfillment network 300 (e.g., "national distribution"), the merchant may partition that distribution between regions (east and west) and into local demand distributions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated distribution features as taught by Chen because as taught by Chen [col. 9 lines 5-9]; “the merchant may obtain local demand information from a demand forecast distribution for a plurality of regions to generate desired or target local inventory quantities.
Claim 24: Deshpande in view of Mulukutla further teaches, wherein the forecasting models comprise ensemble forecasts compiled using component models that are incorporated into a weighted combination to produce a consensus forecast for predicting item demand. (See Deshpande, [0050]; The combining methods can also include assigning weights to each of the models and combining outputs of different models using such weights. Weights assigned to each model can be based on the confidence measures that are generated by involved machine learning methods or quality measures of the model such as accuracy and precision. Combining weights of different models may be based on ranking or rules or combination, which itself can be learned. A final single forecasting model is then used in the second phase 102 shown in FIG. 1 and further see Deshpande, [0078]; The output of plurality of these retained models can then be fused into a single model 228. The fusion can be based on a rule-based approach or by assigning weights to individual model and combining those using ranking or combination techniques).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US 20150134413 A1) in view of Mulukutla (US 20110238461 A1), Adya et al. (Principles of Forecasting, 2001, Kluwer Academic Publishers, Vol. 1, pg. 74, 261-263, 477, 776 Year: 2001), and Brocker et al. (From ensemble forecasts to predictive distribution functions, Tellus A: Dynamic Meteorology and Oceanography, 663-678 (Year: 2016).
Regarding Claim 18, While Deshpande in view of Mulukutla, and Chen teaches various aspects of combining forecast, they do not specify the combinations such that: the aggregate demand forecast comprises an ensemble forecast generated according to the following equation: 
    PNG
    media_image1.png
    84
    407
    media_image1.png
    Greyscale


The Examiner notes this is equation is a summation of parts. Referring to the specification the Examiner made note of several aspects that led to the ensemble formula.
Combining forecast: (See Adya, [pg. 261, para. 6]; Combining forecasts yields substantial benefits. In empirical studies, the combined forecast’s error is almost always substantially lower than the average error of the component forecasts and it is sometimes lower than the best component’s (Armstrong 2001b). The original version of Rule-Based Forecasting was based on combined extrapolations from four methods: the random walk, linear regression against time, Holt’s linear exponential smoothing, and Brown’s linear exponential smoothing).
Forecast with horizon: (See Adya, [pg. 263, para. 1]; We identified several conditions that relied on domain knowledge. These include information about the expected functional form, cycles, whether the series represents a startup, the forecast horizon, historical adjustments of observations due to unusual events, and factors affecting trends.
Coefficients estimated by regression: (See Adya, [pg. 776, para. 4]; The number of observations minus the number of parameters in a regression analysis. It is sensible to include all variables considered for use in the model, not just those in the final version. The larger the number of coefficients estimated, the larger the number of 
Combine noise terms: (See Adya, [pg. 477, para. 4]; Engineers typically refer to µt as the signal and as the noise, and I think this terminology can be helpful because the “error” term in the mathematical model is not really an error in the usual sense of the word. Statisticians sometimes refer to the error terms as the innovations or use the engineer’s terminology of noise… The noise could include measurement error and natural unpredictable variability. The ℇt are usually assumed to be a sequence of independent normally distributed random variables with zero mean and constant variance).
Affine functions: While Adya teaches the prior aspects of combining ensemble models, Adya does not further specify the use of affine function in ensemble modeling. However, Brocker does specify affine functions: (See Brocker, [abstract]; Common methods are revisited, and an improvement to standard kernel dressing, called 'affine kernel dressing' AKD), is introduced. AKD assumes an affine mapping between ensemble and verification, typically not acting on individual ensemble members but on the entire ensemble as a whole, the parameters of this mapping are determined in parallel with the other dressing parameters)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated combining forecast principles as taught by Adya because as taught by Adya, [pg. 74, pg. 2-3]; “when people estimate the probability that the actual outcome will fall within a specified range of the forecast, they underestimate probabilities that are greater than 50 percent (Harvey 1988; see also Bolger and Harvey 1995). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated affine functions as taught by Brocker, because as taught by Brocker, [pg 667, para. 4]; “Common methods are revisited, and an improvement to standard kernel dressing, called 'affine kernel dressing' (AKD), is introduced. AKD assumes an affine mapping between ensemble and verification, typically not acting on individual ensemble members but on the entire ensemble as a whole, the parameters of this mapping are determined in parallel with the other dressing parameters.”
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US 20150134413 A1) in view of Mulukutla (US 20110238461 A1),  Chen et al. (US 8732039 B1), and Brocker et al. (From ensemble forecasts to predictive distribution functions, Tellus A: Dynamic Meteorology and Oceanography, 663-678 (Year: 2016).
Regarding Claim 25: Deshpande in view of Mulukutla further teaches The method of claim 24, wherein the component models are selected from time series forecasting models and weighting of the component models is done based on an [affine function equation]. (See Deshpande, [0078]; The output of plurality of these retained models can then be fused into a 
While Deshpande/Mulukutla teaches combining models, neither further teaches the use of affine functions. However, Deshpande/Mulukutla in view of Brocker does teach this limitation: (See Brocker, [abstract]; Common methods are revisited, and an improvement to standard kernel dressing, called 'affine kernel dressing' AKD), is introduced. AKD assumes an affine mapping between ensemble and verification, typically not acting on individual ensemble members but on the entire ensemble as a whole, the parameters of this mapping are determined in parallel with the other dressing parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated affine functions as taught by Brocker, because as taught by Brocker, [pg 667, para. 4]; “Common methods are revisited, and an improvement to standard kernel dressing, called 'affine kernel dressing' (AKD), is introduced. AKD assumes an affine mapping between ensemble and verification, typically not acting on individual ensemble members but on the entire ensemble as a whole, the parameters of this mapping are determined in parallel with the other dressing parameters.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
METHOD AND SYSTEM FOR SELECTING A SYNCHRONOUS OR ASYNCHRONOUS PROCESS TO DETERMINE A FORECAST (US 20080086358 A1)

System and Method for Disaggregating Weekly Forecast Into Daily Components (US 20110071885 A1)



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624